Citation Nr: 0205548	
Decision Date: 05/29/02    Archive Date: 06/11/02

DOCKET NO.  98-11 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound in the right thigh, Muscle Group XIII, currently rated 
as 30 percent disabling. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from April 1943 to July 
1945. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  The 
Board remanded the case in June 1999 to schedule the veteran 
for a hearing before a member of the Board.  The veteran did 
not report to hearings scheduled in July 1999 and March 2002, 
and he has indicated that he does not desire to be scheduled 
for another hearing and wants the Board to adjudicate his 
claim.  (See March 2002 Report of Contact). 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.  

2.  No more than moderately severe disability due to 
residuals of a gunshot wound to Muscle Group XIII is 
demonstrated. 

3.  There are no extraordinary factors associated with the 
service-connected residuals of a gunshot wound to Muscle 
Group XIII productive of an unusual disability picture such 
as to render application of the regular schedular provisions 
impractical.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of a shell fragment wound of Muscle Group XIII are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, Part 4, 4.73, DC 5313 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, even though the record does not 
document specific application of the VCAA, the Board finds 
that the VA's duties, as set out in the VCAA, have 
nonetheless been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claim by rating decision dated in January 
1998, statement of the case dated in April 1998 and 
supplemental statements of the case dated in June 1998 and 
December 2000.  The Board concludes that the discussion 
therein adequately informed the veteran of the information 
and evidence needed to substantiate his claim, thereby 
meeting the notification requirements of the VCAA.  Thus, 
there is no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include clinical evidence dated through September 1999, 
has been obtained by the RO, and there is no specific 
reference to any other pertinent records that need to be 
obtained.  As such, the Board finds that the development 
requirements of the VCAA have also been met.  

In the circumstances of this case, another remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 

II.  Legal Criteria

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (2001.

Under the provisions of 38 C.F.R. § 4.56(d)(1),(2),(3),(4) 
(2001), disabilities resulting from muscle injuries are rated 
under diagnostic codes 5301 through 5323.  Muscle injuries 
are classified as "slight," "moderate," "moderately 
severe" or "severe" as follows: 

Slight Disability of Muscles:

(i)	Type of injury:  Simple wound of muscle without 
debridement or infection.

(ii)	History and complaint:  Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.

(iii)	Objective findings:  Minimal scar. No evidence of 
fascial defect, atrophy, or impaired tonus. No impairment of 
function or  metallic fragments retained in muscle tissue.

Moderate Disability of Muscles:

(i)	Type of Injury:  Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection. 

(ii)	History and complaint:  Service department record or 
other evidence of in-service treatment for the wound.  Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined by 
38 C.F.R. § 4.56(c), particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles. 

(iii)	Objective findings:  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

Moderately Severe Disability of Muscles:

(i)	Type of Injury:  Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.

(ii)	History and Complaint:  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
by 38 C.F.R. § 4.56(c) of this section and, if present, 
evidence of inability to keep up with work requirements.

(iii)	Objective Findings:  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

Severe Disability of Muscles:

(i)	Type of injury:  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.

(ii)	History and complaint:  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

(iii)	Objective findings:  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:
(A)	X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.
(B)	Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.
(C)	Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.
(D)	Visible or measurable atrophy.
(E)	Adaptive contraction of an opposing group of muscles.
(F)	Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle.
(G)	Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

Under 38 C.F.R. § 4.73, DC 5313, moderately severe disability 
involving Muscle Group XIII, which encompasses the posterior 
thigh group/hamstring complex of 2-joint muscles (biceps 
femoris; semimembranosus and semitendinous muscles); 
affecting extension of the hip and flexion of the knee and 
outward and inward rotation of flexed knee acting with the 
rectus fermoris and sartorius synchronizing simultaneous 
flexion of the hip and knee and extension of the hip and knee 
by belt-over-pulley action at the knee joint, warrants a 30 
percent disability rating.  A 40 percent rating under DC 5313 
requires severe disability.  

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  
38 C.F.R. § 4.55(a). 

III.  Facts/Analysis

While serving in the European Theater of Operations during 
World War II, the veteran sustained a gunshot wound in 
January 1945.  The wound was described as perforating the 
distal third of the upper right thigh, with the points of 
entry and exit in the popliteal space.  The residuals were 
described as severe, and included marked tissue loss, 
weakness and muscular atrophy in the upper right leg.  The 
veteran was found unfit for duty as a result of these 
residuals and received a medical discharge. 

Service connection for the gunshot wounds in the right thigh 
was granted by an August 1945 rating decision and a 50 
percent rating was assigned.  The rating was reduced to 20 
percent, effective from December 1, 1946, by a March 1947 
rating decision after a January 1947 VA examination showed 
considerable improvement in the disability attributed to the 
gunshot wounds.  The rating was increased to 30 percent 
effective from December 1, 1946, by a July 1949 rating 
decision which found that the proper diagnostic code to rate 
the veteran's disability was DC 5313.  This rating has been 
confirmed and continued until the present time.  

The more recent clinical evidence of record includes an 
October 1995 VA outpatient treatment report in which the 
veteran stated that his gunshot wound was "terrible."  No 
significant clinical findings were demonstrated at that time.  
Clinical records dated in 1997 reflect a diagnosis of a right 
Charcot foot.  

An October 1997 VA examination showed the veteran reporting 
no difficulty with his gunshot wounds until the year prior to 
this examination, at which time he said he had developed pain 
and swelling from his knee to his ankle.  Reference was made 
to the diagnosis of Charcot foot.  It was also noted on this 
examination report and other clinical reports of record that 
the veteran suffered from diabetes, and outpatient treatment 
records have attributed peripheral neuropathy to this 
disease. 

The physical examination in October 1997 revealed a scar in 
the posterior lower aspect of the right thigh above the 
popliteal space that was 5 centimeters in length and 3 
centimeters in width.  Below this scar was another scar that 
was 7 centimeters in length.  None of the scars were 
adherent, tender, ulcerating or resulted in any discomfort 
upon palpation.  The disfigurement was said to be strictly 
cosmetic, and there was no inflammation or keloid formation.  
The diagnosis was non-symptomatic scarring of the right 
posterior thigh.  

The October 1997 VA examination also demonstrated good 
strength with flexion of the knee and good biceps femoris 
functioning.  There were no tendon deficits and no motor 
deficits in the lower extremities.  Some decrease in vascular 
quality was noted in the right foot when compared to the 
left.  No adhesions were shown in the knee.  There was some 
tissue loss in the posterior thigh, but the strength in this 
joint was excellent.  The right ankle demonstrated swelling 
with stiffness and loss of inversion and eversion, and there 
was diffuse swelling of the right lower leg.  Also shown was 
mild edema.  The diagnoses included diabetic vascular 
insufficiency in the right lower extremity and right ankle 
capsulitis.  Most importantly, the physician who conducted 
this examination stated there were no functional residuals or 
deficits resulting from the gunshot wound to the right thigh.  
He also indicated that the gunshot wound residuals in the 
right thigh were "not a factor" with regard to problems in 
the lower extremity and ankle.  

Also of record is a VA outpatient treatment report dated in 
May 1998 which noted tissue loss and fibrotic tissue 
associated with the gunshot wound to the right thigh.  This 
report indicated that there was tuberalis associated with 
some of the nerves in the lower extremity, including the 
right foot.  The examiner also stated that "[the veteran] 
may have a Charcot joint but he also sustained a GSW to an 
area that causes his symptoms."  Nerve conduction studies 
and electromyographic testing in September 1999 revealed 
findings consistent with peripheral neuropathy in the right 
lower extremity.  

Applying the legal criteria to the facts summarized above, 
the Board concludes that a rating in excess of 30 percent is 
not warranted.  The most probative evidence to the Board in 
reaching this decision were the reports from the October 1997 
VA examination, particularly the conclusion following this 
examination that the gunshot wound residuals in Muscle Group 
XIII result in no functional impairment, and is not a 
"factor" associated with the lower extremity disability.  
Thus, it is clear to the Board that "severe" disability 
associated with Muscle Group XIII so as to warrant increased 
compensation under DC 5313 is not demonstrated.  As indicated 
by the RO, while the lack of any residual disability 
attributed to the service-connected gunshot wounds might 
suggest that the current rating is not appropriate, the 30 
percent rating has been in effect for over 20 years and thus 
cannot be reduced.  38 C.F.R. § 3.951(b).  

While there is "positive" evidence contained in the report 
from the May 1998 VA outpatient clinic, the probative value 
of a medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 
Vet. App. 140 (1993).  In contrast to the October 1997 
conclusion, which followed a thorough examination of the 
veteran with reference to detailed clinical findings, the May 
1998 outpatient report which apparently attributed neuropathy 
to gunshot wound residuals, does not contain such specific 
information, nor does it explain the nature of disability 
associated with diabetes or the findings from the October 
1997 VA examination highlighted above.  There is otherwise no 
evidence contained in the claims file which would support a 
conclusion that there is residual neurologic disability in 
the lower extremity attributable to the veteran's gunshot 
wound.  

Notwithstanding the above, even if the Board were to 
attribute lower extremity neuropathy to the service connected 
disability; 38 C.F.R. § 4.55(a) precludes combing ratings for 
muscle injuries with those for peripheral nerve paralysis 
under 38 C.F.R. § 4.55(a) unless the injuries affect entirely 
different functions.  The service connected disability 
associated with Muscle Group XIII encompasses limitation of 
motion and other functioning in the lower extremity, to 
include the hip and knee.  Disability associated with 
neuropathy in the lower extremity would also manifest itself 
as limitation of motion or other functioning of these areas 
of the lower extremity.  Thus, compensating the veteran for 
muscle and neurologic disability in the lower extremity is 
precluded by 38 C.F.R. § 4.55, and would be tantamount to 
"pyramiding," or employing the Ratings Schedule as a 
vehicle for compensating the veteran twice for the same 
symptomatology.  See 38 C.F.R. § 4.14; Brady v.  Brown 4 Vet. 
App. 203, 206 (1993).  

Were the service connected disability at issue to be rated 
under the appropriate diagnostic code or codes for neurologic 
disability under 38 C.F.R. § 4.124a, instead of the current 
rating assigned under 38 C.F.R. § 4.73 for muscle disability, 
"complete paralysis," would have to be demonstrated in 
order to warrant increased compensation.  See DCs 8521-8530.  
Such severe neurologic deficit in the right lower extremity 
due to service connected disability is simply not 
demonstrated.  In reaching this conclusion above, the Board 
has considered the provisions with regard to assigning 
increased compensation due to painful motion in light of 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, there is 
no indication that pain results in any disability for which 
compensation has not already been established.  Finally, the 
Board finds no basis for assigning an extraschedular rating 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(l).

With regard to the contention that a separate rating is 
warranted for the disability resulting from scarring, the 
clinical evidence from the most recent VA examination clearly 
showed that there is no functional impairment or 
symptomatology associated with residual scarring from the 
gunshot wounds to Muscle Group XIII.  Thus, increased 
compensation is not warranted under any of the diagnostic 
codes pertaining to skin disabilities codified at 
38 C.F.R. § 4.118, DC 7800-7819.  See Esteban v. Brown, 6 
Vet. App 259 (1994).  The other contentions submitted by and 
on behalf of the veteran asserting that the criteria for 
increased compensation are met have also been carefully 
considered.  However, the probative weight of this subjective 
evidence is overcome by that of the most recent clinical 
evidence summarized above.  See Francisco v. Brown, 7 Vet. 
App. at 55 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  In sum, as the "negative" evidence outweighs 
the "positive," the claim for a rating in excess of 30 
percent for the service-connected residuals of a gunshot 
wound to Muscle Group XIII must be denied.  Gilbert, 1 Vet. 
App. at 49.


ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of a gunshot wound in the right thigh, Muscle Group XIII, is 
denied.   



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

